Citation Nr: 0918950	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION


The Veteran served on active duty from March 1967 to 
September 1968, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Board remanded this case in July 2007 and October 2008 
for additional evidentiary development.  The case has been 
returned to the Board for further appellate action.  

An April 2008 statement from the Veteran requests that he be 
reevaluated for a worsening of his service-connected PTSD.  
This April 2008 letter is again referred to the RO for 
appropriate action, if any.


FINDING OF FACT

The Veteran's low back disorder has not been shown to be 
etiologically related to injury during his active duty 
service.


CONCLUSION OF LAW

The Veteran's claimed low back disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases may be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154( b); 38 C.F.R. § 3.304(d). 'Satisfactory evidence' is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154( b); 38 C.F.R. § 3.304(d). Although 38 
U.S.C.A. § 1154( b) provides a factual basis to determine 
that a particular injury was incurred in service, it does not 
establish a presumption of service connection and does not 
provide a basis to link the injury etiologically to any 
current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-
37 (2007); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

History and Analysis

The Veteran currently has chronic low back pain/degenerative 
disc disease and he contends this developed from a back 
injury suffered during service.  The Veteran asserts that he 
suffered a back injury while responding to an incident where 
an enemy rocket landed on a fuel storage tank in Vietnam.  
The Veteran pulled heavy wrecker cables through sand all 
night in responding to the fire and he strained his back.  
There is of record documentation of this attack during the 
Veteran's service in Vietnam and the Veteran also listed this 
incident as a stressor for a separate PTSD claim.  The 
stressor was found to be verified and research conducted by 
the RO indicated that the Veteran's area endured attacks 
during the TET offensive.  For the purposes of this analysis 
this research indicates the Veteran was in combat with the 
enemy.  Thus, the Board finds his report of sustaining a back 
as he describes to be credible, even though there is no 
official report of him being involved in such an incident or 
having problems with his back in service.  See 38 U.S.C.A. § 
1154(b). Therefore, pursuant to 38 U.S.C.A. § 1154(b), the 
Board may assume that the Veteran incurred some type of back 
injury in service.  

The Veteran's service treatment records do not indicate any 
back injury or complaints of back symptoms, and they do not 
reference any in-service injury.  His September 1968 
separation examination report does not contain any indication 
of a back problem whatsoever.

Navy reserve medical records (Report of Medical History) from 
July 1970 reveal that the Veteran checked a box that 
indicated he specifically denied having ever had or currently 
having any recurrent back pain.  In addition, this Report of 
Medical History contained a statement from the Veteran saying 
that "as far as [he] knew, [he] was in very good health."  

Subsequent to his service, the earliest medical record in the 
Veteran's claims file pertinent to present claim is September 
2002 x-ray report indicating the Veteran was suffering from 
back pain and showing a diagnosis of degenerative disc 
disease.  An October 2003 VA treatment record shows the 
Veteran continued with chronic low back pain and had changed 
jobs where he was now unloading 2 trucks per week and 
stocking shelves.  Subsequent VA treatment records through 
2005 and 2006 show the Veteran continued to receive treatment 
for chronic back pain.  The treatment records do not seem to 
indicate the length of the Veteran's past history of back 
pain.  They also do not reference any in-service injury, nor 
does it relate the Veteran's history of back pain to service.  
There is evidence of record that the Veteran worked for many 
years as a carpenter and in remodeling.  

The Veteran underwent a VA spine examination in January 2009, 
conducted by an examiner who reviewed the Veteran's entire 
claims file.  The Veteran displayed painful range of motion 
of the back and tenderness.  There was evidence of additional 
limitation with repetitive motion.  Based on the examination 
and claims file review, the examiner rendered a diagnosis of 
lumbago with SI joint pain radiation.  The x-ray impression 
was degenerative disc disease at L4-5 and L5-S1.  

The examiner opined that the Veteran's present back 
disability was less likely as not related to the back injury 
the Veteran claimed to have suffered in Vietnam during 
service.  The rationale for the opinion was that there were 
no records of lumbar spine injury in Vietnam, the Veteran's 
entrance exam stated he worked as a laborer and equipment 
operator prior to service and no complaints were found in the 
Veteran's service treatment records regarding his back.  The 
Board notes that the Veteran's Navy reserve medical records 
were included with his active duty service treatment records.  

While the Veteran's service treatment records are devoid of 
any notation regarding back pain, the incident where he 
contends he injured his back has been verified and he is 
competent to attest that he first began experiencing pain 
during service and that this pain continued after service.  
In addition, the Veteran has provided statements from his 
mother and brother documenting the Veteran's lack of back 
trouble before service and pain ever since discharge from 
service.  As such these reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case the Veteran currently has lumbago with SI joint 
pain radiation and x-rays showed degenerative disc disease.  
The question that must be answered is whether or not the back 
disorder the Veteran currently has was caused by his military 
service.  

The record does not contain any medical evidence or any other 
evidence that the Veteran suffered from a back disorder 
within a year of discharge from service, aside from the 
contentions by the Veteran and his family members.  The 
Veteran's original claim in this matter was filed over 33 
years after separation from active duty.  The earliest 
medical records in the claims file indicating the Veteran had 
a diagnosis of degenerative disc disease are from 2002.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic disability).

Although the Veteran has contended he first began 
experiencing symptoms of back pain during service and he is 
competent to describe these symptoms and their continuous 
effect to the present, the contemporaneous medical evidence 
during service does not corroborate any of these problems or 
complaints.  In fact, there are no service treatment records 
at all documenting any complaints or treatment in service 
regarding back pain, including a separation examination that 
was devoid of any notations regarding back pain or any issues 
with the Veteran's back.  Additionally, there are no medical 
records indicating complaints or treatment for back problems 
within the first year after discharge from active duty 
service.  The earliest post-service reference in the claims 
file to this is a 2002 VA treatment record.  This is more 
than 33 years after discharge from active service.  

The Veteran's lay assertions of a continuity of 
symptomatology since his in-service back injury or within a 
year of discharge is outweighed by the absence of any service 
treatment records showing any complaints or findings of a 
back disorder in service, the absence of any post-service 
medical records showing complaints or treatment for over 30 
years after service and Navy reserve medical records from 
1970 that indicate the Veteran specifically denied having 
ever had any recurrent back pain.  In addition, the January 
2009 VA examiner, who reviewed the Veteran's entire claims 
file, opined that the Veteran's current back disorder was 
less likely than not related to the event in Vietnam where 
the Veteran suffered a back injury.  

Therefore there is no medical evidence of a nexus between an 
in-service injury or disease and the current symptoms.  The 
Board has considered the Veteran's statements and contentions 
in support of his claim that he has a back disorder as a 
result of his service. While he, his mother and brother are 
certainly competent to describe the extent of his current 
symptomatology and that his back bothered him after service, 
there is no evidence that any of them possess the requisite 
medical training or expertise necessary to render them 
competent to render a medical diagnosis or opinion as to 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence of record shows that the Veteran did not develop 
a chronic back disorder during service or within a year of 
discharge from service and there is no medical evidence 
linking the Veteran's current back disorder to service.  Not 
only is there no medical evidence in favor of the Veteran, 
the only medical opinion of record is against the Veteran's 
claim, indicating the Veteran's current back disorder is not 
related to service.  The record also contains some evidence 
of post-service situations that could be difficult on his 
back, even assuming the Veteran was careful, such as working 
as a carpenter on remodeling jobs and unloading trucks at 
another job.  For the Board to conclude that the appellant's 
back disorder had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a low back disorder must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Effective from May 30, 2008, 
section 3.159 was amended to eliminate the requirement that 
VA will request the claimant to provide any evidence in his 
or her possession that pertains to the claim pending before 
VA or filed thereafter.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in August 2002, before the adverse rating decision 
that is the subject of this appeal.  In March 2007 the 
Veteran was given the specific notice required by Dingess, 
supra.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The Veteran was given a VA examination, 
with medical opinion, in connection with the claim.  The 
Veteran submitted lay statements from his mother and brother.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and he has 
done so.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


